 JEFFRIESTRUCK PARTS AND EQUIPMENT, INC.JeffriesTruckPartsandEquipment,Inc.andRoadway Equipment Sales,Inc.andTeamstersAutomotiveWorkers,Local 495,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America. Cases21-CA-12103 and 21-RC-13359January 15, 1975DECISION, ORDER, DIRECTION, ANDDIRECTION OF SECOND ELECTIONBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOOn March 8, 1974, Administrative Law JudgeHerman Corenmanissuedthe attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed cross-exceptions and an answeringbrief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs, and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.The Administrative Law Judge found that Respon-dent violated Section 8(a)(1) when Ed Jeffriesremarked to William F. Matters, 2 weeks after theelection, that he was willing to spend $20,000 to keepthe Union out. Respondent contends that the remarkwas not coercive, nor was it considered coercive ofemployees' Section 7 rights, and it is protected freespeech under Section 8(c). Member Penello joinsMember Kennedy in finding merit in Respondent'scontention that such remark was not violative ofSection 8(a)(1).Neither the General Counsel nor the Administra-tiveLaw Judgecitesprecedent for finding suchstatementunlawful.An employer may oppose hisemployees' union activity and may spend whateversums he deems advisable in doing so. We fail to seehow the announcement, unaccompanied by threatsthat the expenditures will be used to financeunlawful activities,infringesupon employees' Sec-IActing Chairman Fanning finds,in agreement with the AdministrativeLaw Judge,thatRespondent's announcement of its willingness to spend$20,000 to keep the Union out violated Sec. 8(aX1). In doing so, he notesthat such remark was not isolated,and must be weighed in the context ofRespondent'sother conduct,found unlawful herein, including interroga-tion, and threats of layoff if the Union came in. Considered in the light oftheseunlawful statements,Acting Chairman Fanning finds that theannouncement that Respondent was ready and willing to spend thesubstantial sum of $20,000 to keep the Union out tended to demonstrate to147tion 7 rights. Accordingly, we find contrary to theAdministrativeLaw Judge that the remark inquestion did not violate Section 8(a)(1).1However, unlike our dissenting colleague,weaffirm the Administrative Law Judge's findings thatRespondent violated Section 8(a)(1) of the Act whenEd Jeffries interrogated Roger Price in the Bell PinesRestaurant as to Price's knowledge of the Union'sorganizationalactivitiesand his attitudes withrespect thereto, and threatened that if the Unioncame in there would be layoffs with Price, the newestman, being the first to go, and when Ed Jeffries laterremarked to Price, subsequent to Price's filing ofunfair labor practice charges, that, had he knownPrice felt like that, Price would never have beenworking that long.Though Jeffries denied the first conversation withPrice, the Administrative Law Judge credited Pricebecause he had placed the conversation as of thetime the Union had filed a petition for an electionwith the Board. We perceive nothing in the record towarrant reversal of that credibility finding.2 Thus,Jeffries' remarks, as related by Price, revealed adegree of knowledge of union organizational activi-tiessuch as would have been obtained throughreceipt of a copy of the petition (filed on August 14)and the Union's bargaining demand 1 day earlier. Inthese circumstances, we perceive no error in theAdministrative Law Judge's finding that the state-mentsmade, according to Price in mid-August,occurred during the critical period prior to theelection, and together with Jeffries' later statement toPriceon September 6 constituted objectionableconduct affecting the election.Thus, Jeffries' interrogation of Price as to his unionactivities,his knowledge of the union activities ofother employees, and the threat that if the Unioncame in there would be layoffs, with Price the newestman being the first to go, could have no other effectthan to tend to restrain and coerce Price fromsupporting the Union thus interfering generally withemployees exercise of Section 7 rights. Clearly, suchconduct violated Section 8(a)(1) of the Act.Nor was that Jeffries' only statement of a willing-ness to discriminate against employees for theirunion activity.He later commented to Price onSeptember 6, upon learning that Price believed hehad been laid off for union activity, "Well, I'll beemployees that their organizational activitieswould be met by whateveraction Respondent deemed necessary to thwart their desires.So viewed, theremark in question was an open attempt to discourageunion activity. Cf.Charlena Lobtanco, an Individual, d/b/a Lob/'s Cafeteria,187 NLRB 420(1970).2 Indeed Respondent has not taken express exception to the Administra-tive Law Judge's findingof fact thatthe conversationoccurredas testifiedto by Price,though it does take exception to the AdministrativeLaw Judge'sanalysis and conclusions with respect thereto.216 NLRB No. 26 148DECISIONSOF NATIONALLABOR RELATIONS BOARDgoddammed. I never would have believed that in mylife. If I had known that, you never would have beenworking here this long." That statement carried theclear implication that it was only his lack ofknowledge of union activities by Price that enabledPrice to work as long as he had. Although, as ourdissenting colleague finds, the remark may well havebeen "impelled by his anger at Price for accusing himof unlawful discrimination,"in circumstances wherethe charge was not true, it can hardly be said to havebeen"no morethan an expression of disbelief thatPrice could believe that Respondentwoulddiscrimi-nate against Price."3 [Emphasis supplied.] In effect,Jeffries,while denying discrimination in fact, reem-phasized his earlier stated readiness to discriminatein the right circumstances. Considering this remarkin the light of Jeffries' earlier unlawful interrogationof Price and his threats to retaliate against employeesif theUnionwere successful,we are satisfied that theAdministrativeLaw Judge properly found thatJeffries' statement on September 6 violated Section8(a)(1).As the record shows that Respondent engaged inconduct violative of Section 8(a)(1) during thecritical preelection period, and that such conduct wasnot isolated or remote and could reasonably have animpact on the outcome of the election, particularlyhere, where there was a close election in which eightemployees voted-three votes were cast for thePetitioner,three votes were cast against the Petition-er,and two votes were challenged-we find thatRespondent's conduct interfered with the electionand thus may warrant our setting such election aside.However, the record also shows that, with respectto the two challenged ballots, the Boardagent'schallenge of the ballot of Price was sustained becausePrice was not an employee and therefore not eligibleto vote on the date of the election, and the Petitionerwithdrew its challenge to the ballot of Smithgall.Thus, the revised tally of ballots in the election nowshows that only the challenged ballot of Smithgallremains to be opened and counted. In order thatPetitioner not be penalized as a result of Respon-dent'swrongdoing, we shall direct a new electiononly if the ballot of Smithgall, upon being openedand counted,is a vote against the Petitioner. On theother hand, if Smithgall's ballot indicates that hevoted for the Petitioner, the result would be 7 votesfor the Petitioner and 6 against,and the Petitionershould be certified as the representative of theemployees.Accordingly, we shall direct that the challengedballot of Smithgall be opened and counted and, if thePetitioner then has a majority of the valid votes cast,3There is no inconsistency in the General Counsel's refusal to issue acomplaint on the basis of Price's chargeof unlawful discrimination, and histhat the Petitioner be certified as the bargainingrepresentative for the employees in the appropriateunit.However, if the revised tally of ballots showsthat the Petitioner has not received a majority of thevalid votes cast we shall order that the election be setaside and direct that a new election be conducted.AMENDED CONCLUSION OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 3:"3.By interrogating employees concerning theidentityofunion activistsand by threateningemployees with layoffs and other reprisals in connec-tion with their union activities, the Respondent hasinterfered with, restrained, and coerced employees inthe exercise of rights guaranteed them in Section 7 ofthe Actand hastherebyengaged in, and is engagingin,unfairlabor practices within the meaning ofSection 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge asmodified below, and hereby orders that Respondent,JeffriesTruck Parts and Equipment, Inc., andRoadway EquipmentSales, Inc., Bell,California, itsofficers,agents,successors,and assigns, shall take theaction set forth in the Administrative Law Judge'srecommended Order, as modified herein:Delete from paragraph 1 the following words: "orthreatening to expend large sums of money toprevent unionization of their employees."DIRECTIONIt ishereby directed that the Regional Director forRegion 21 shall, pursuant to the Board's Rules andRegulations,within 10 days from the date of thisOrder, open and count the ballot of Herman LoydSmithgall and thereafter prepare and cause to beserved on the parties a revised tally of ballots,including therein the count of said ballot. In theevent that the revised tally of ballots shows that thePetitioner has receiveda majority of the valid ballotscast, the Regional Director shall issue the appropri-ate certification of representative.However, in theevent the revised tally of ballots shows that thePetitioner has not received a majority of the validballots cast, the following shall be applicable.IT IS FURTHER DIRECTED that the election conduct-allegingthat Jeffries'statementwas an independent 8(aXl) violation. JEFFRIESTRUCK PARTS AND EQUIPMENT, INC.ed hereinon October 26, 1973, be, and it hereby is,set aside.DIRECTION OF SECOND ELECTIONA second election by secret ballot shall beconducted among the employees in the unit foundappropriate, at such time as the Regional Directordeems appropriate. The Regional Director forRegion 21 shall direct and supervise the election,subject to the National Labor Relations Board Rulesand Regulations, Series 8, as amended. Eligible tovote are those in the unit who were employed duringthe payroll period immediately preceding the date ofissuance of the Notice of Second Election, includingemployees who did not work during that periodbecause they were ill, on vacation, or temporarilylaid off. Also eligible are employees engaged in aneconomic strike which commenced less than 12months before the election date and who retainedtheir status as such during the eligibility period andtheir replacements. Those in the military services ofthe United States may vote if they appear in personat the polls. Ineligible to vote are employees whohave quit or been discharged for cause since thedesignated payroll period and employees engaged ina strike who have been discharged for cause since thecommencement thereof, and who have not beenrehired or reinstated before the election date, andemployees engaged in an economic strike whichcommenced more than 12 months before the electiondate and who have been permanently replaced.4Those eligible shall vote whether or not they desire tobe represented for collective-bargaining purposes byTeamsters Automotive Workers, Local 495, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America.MEMBERKENNEDY, concurring in part and dissentingin part:I concur with Member Penello in dismissing theallegation that Respondent violated Section 8(a)(1)of the Act when Respondent's vice president, EdJeffries,toldan employee that Respondent waswilling to spend $20,000 to keep the Union out.Unlike the majority, however, I find that theAdministrative Law Judge's conclusion that Respon-dent's other conduct herein is grounds for settingaside the election is unsupported by the evidence.The representation petition in this case was filed onAugust 14. The election was held October 26. The4 In order to assure that all eligible voters may havethe opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc.,156 NLRB 1236 (1966);N.LRB. v. Wyman-Gordon Co.,394 U.S. 759 (1969).Accordingly,it is hereby directed that an electioneligibility list,containing the names and addresses of all the eligible voters,149Administrative Law Judge found that Respondent'svice president, Ed Jeffries, interrogated employeePrice about his union activities in a restaurant inmid-August. Because Price testified that Jeffries saidat this time that"yougot a letter from the Uniontoday or in the last day or so, that the Union wantedto come in," the Administrative Law Judge conclud-ed that this interrogation occurred during the criticalpreelection period. Price makes no claim that Jeffriesreferred to a letter being sent to the Employer. Thereis absolutely no evidence whatsoever in this record astowhen Respondent received the petition. TheAdministrative Law Judge's inference is unsupportedby the record.Themajorityadopts the Administrative LawJudge's inference because Jeffries' mid-August re-marks "revealed a degree of knowledge of unionorganizational activities such as would have beenobtained through receipt of a copy of the petition.. . and the Union's bargaining demand one dayearlier."The majority fails to say what "degree"Jeffries' knowledge had reached. The fallacy is self-evident, since that general knowledge evident herecould have been obtained in any number of wayswhich would warrant an equally valid inference thatthe remarks occurred outside the critical period.Furthermore, the election was not held until October26 and, in view of the isolated nature of theconversation in a social setting, I find it too remotefor it to be reasonably expected to have had animpact sufficient to warrant setting aside the elec-tion.The majority also relies on Ed Jeffries' later remarkto Price as a basis for setting aside the election. Thatremark is the basis of the remaining 8(a)(1) violationfound by the Administrative Law Judge, and themajority finds that it interfered with the election. I donot agree.This finding by the Administrative Law Judge andthe majority is contrary to the preponderance of theevidence. Respondent's president, Ray Jeffries, andemployee Price were good social friends. Price waslaid off on September 4. On September 5, the Unionfiled a charge with the Board alleging that Price wasdiscriminatorily discharged. That charge was servedon September 6. Later that day Price came to theplant.When Ray Jeffries asked Price if Price thoughthe had been laid off for his union activities, Priceanswered yes. Ray Jeffries replied, "Well, I neverwould believe that in my life." As the Administrativemust be filedby the Employerwith the Regional Director for Region 21within 7 days after the date of issuance of the Notice of SecondElection bythe Regional Director.The Regional Director shall make thelist availableto all parties to the election.No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed. 150DECISIONSOF NATIONAL LABOR RELATIONS BOARDLaw Judge also found,when Ed Jeffries heard Price'sstatement he also expressed disbelief,and added that"If I had known that you never would have beenworking here this long." The General Counsel, as theAdministrativeLaw Judge found,subsequentlydismissed the Union'scharge that Price's layoffviolated Section 8(aX3). The remark itself is clearlyno more than an expression of disbelief that Pricecould believe that Respondent would discriminateagainst Price.The General Counsel obviously did notconstrue the remark as evidence that the discharge ofPrice was discriminatorily motivated.I find it clearthatRespondent's remarks to Price were preciselywhat they appear to be on their face-an expressionof disbelief in Price'sassertion that he had beendiscriminated against.The majority, in its analysis of the impact of EdJeffries'statement,liftsitcompletely out of itscontext.Ray Jeffrieswas "surprised" that hissupposed friend,Price,would file a charge againstJeffries alleging that Jeffries had laid off Price inviolation of Federal law. In this connection, RayJeffries' testimony was that when he walked into thelobbyand saw Price talking to his secretary onSeptember 6 (after Respondent had been served withthe charge),"He [Price] was there and talking toBarbara and I was a little upset about it." Thistestimony of Ray Jeffries lies squarely within hisother testimony describing his distress over Price'saccusation of discrimination.The record is clear thatthiswas what"upset"Ray Jeffries and Ed Jeffriesand was the reason for their displeasure with Price.The Administrative Law Judge's actual descriptionof Ed Jeffries'remark is without evidential support.The Administrative Law Judge found,and I quote,"I further find that Ed Jeffries'remark to RogerPrice on September 6, 1973 at the Respondents' placeof businessthatifhe had known that Price was activefor the Unionhe `never would have been workinghere this long,' violated Section 8(axl) of the Act."But there simply is no evidence to support that partof the finding which is emphasized. Price's creditedtestimony is that immediately after Ray Jeffries hadturned away from him:Mr.Ed Jeffries came charging out of hisoffice and he said, "You what?"And I said, "Ed, Ray asked me to tell him thetruth and I told him the truth and, yes, I dobelieve that I was laid off because of my unionactivities."And he said, "Well, I'll be goddamned. I neverwould have believed that in my life. If I hadknown that you never would have been workinghere this long."The context makes clear that Ed Jeffries' remark wasimpelled by his anger at Price for accusing him ofunlawful discrimination.For these reasons, I would dismiss the complaint'sallegationsdiscussed above and would proceed todispose of the challenged ballots. Having done so, Iwould certify the results of the election or therepresentative, as appropriate.DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Administrative Law Judge: Thehearing in this proceeding was heldon February 11, 1974,at Los Angeles, California, on a complaint of the GeneralCounsel against Jeffries Truck Parts and Equipment, Inc.,and Roadway Equipment Sales, Inc., herein jointly calledthe Respondents.The complaint, issued on November 21,1973, pursuant to charges and amended chargesfiled bythe Union on September 5, October 9 and11, 1973,allegesviolations of Section8(a)(1) of the Act.The Respondents'answer to the complaint denies havingengaged in the unfair labor practices alleged in thecomplaint.On December 26, 1973, the Acting RegionalDirector for Region 21 of the Board consolidated forhearingwith the unfair labor practice case, the issuespresentedby the Union's objectionsto conductaffectingthe results of the election held on October 26, 1973, and itschallenge to the ballot of Herman Loyd Smithgall in Case21-RC-13359. The objections to election filed by theUnion coincide with the unfair labor practices alleged inthe complaint.All parties were afforded full opportunity to appear, tointroduce evidence,to examine and cross-examine witness-es,and to argue orally on the record. Counsel for theGeneral Counsel elected to argue orally on the record andwaived her right to file a brief.The Union made nophysicalappearance on the record,but withdrew itschallenge to the ballot of Herman Loyd Smithgall. A brieffiled bytheRespondent has been carefully consideredtogether with the oral argument by counsel for the GeneralCounsel. Upon the entire record and from my observationof the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe partiesstipulated and agreed,and I find, thatJeffriesTruckParts and Equipment,Inc., isa Californiacorporation engaged in theWeof truck parts andequipment.RoadwayEquipment Sales, Inc., isa Californiacorporationengaged in thesale of hydraulicjacks, tires,and pneumatic tools.RespondentJeffriesand RespondentRoadway,herein collectively called Respondents, withtheir principal places of business located at5412East GageAvenue,Bell,California, have common offices,ownership,directors, and operators,and a common labor relationspolicy.During the past calendaryear,Respondents, in thenormal course andconduct oftheir business operations,described above in the aggregate, purchased goods from JEFFRIESTRUCK PARTS AND EQUIPMENT, INC.suppliers located outside the State of California valued inexcess of$50,000.I find that the Respondents at all timesmaterial herein have been and are anemployerengaged incommerce within the meaning of Section2(6) and (7) ofthe Act.11.THELABOR ORGANIZATION INVOLVEDThe parties have stipulated and I find that TeamstersAutomotiveWorkers, Local 495, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpersof America,herein called the Union,isan organizationadmitting employees to membership and which exists, atleastin part, for the purpose of dealing with employersconcerning grievances,labor disputes,wages, rates of pay,hours of employment,and other terms and conditions ofemployment,and is a labor organization within themeaning of Section2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESRoger Price was employed as a counterman by theRespondentsfrom May 1973 to September 4, 1973, whenhe was laid off.He cast a challenged ballot in the Boardelection conducted on October 24, 1973, and the challengemade by the Board agent was sustained.He has not beenrecalled by the Respondentsince hisSeptember 4, 1973,layoff, and he is currently employed elsewhere. The Unionhad filed a petition for an election in Case 21-RC-13359on August14, 1973. About thisdate in mid-August 1973,while Price was having lunch in a restaurant called BellPines, with the manager of one of the Respondents, Mr. EdJeffries,Respondents' vice president,entered the restau-rant,ordered his lunch, and then turned to Price and said,"Do you know anything about the Union?" Price replied,"No, I don't." Jeffries then said, "You got a letter from theUnion today or in the last day or so, that the Unionwanted to come in."Jeffries asked Price what he thoughtabout the Union. Price replied that he did not like theUnion, that the Union had only taken his money and nothelped him in any way. Jeffries then said, "Well, there aresomepeople trying to get the Union in. Do you have anyidea who it might be or anything?"Price replied, "No." EdJeffries told Price, "You know,if the Union comes in, thenwe are going to have to lay people off," and he said further,"You are.the newest man there,so you'd be the first one to90.991Following Price's layoff on September 4, 1973, the Unionfileda charge with the Region 21 of the Board onSeptember5, 1973,alleging that the Respondents haddiscriminatorilydischarged Price because of his unionactivities.This charge was served by registered mail onSeptember5,1973,and delivered to the Respondent,September6, 1973.On this date of September 6, Pricecame to the Respondent's place of business to pick up his1Ed Jeffries,while conceding that he has been eating in this restaurantfor 10 to 15 years,and has had many conversations with almost all of hisemployees while eating in the restaurant,nevertheless,testifiedcontrary toPrice's testimony that "There was no conversation with Roger Price." Inview of the fact that this conversation ensued at the time that theUnion hadfiled its petition for an election August14, 1973,with the Region 21 of theBoard,Icredit Price's testimony that there was such a conversation with EdJeffries.151bicycle and to give the bookkeeper and secretary his newaddress.While there in the reception lobby, talking to thesecretary,Mr. Ray Jeffries, Respondents' president, camein and asked Price, "Do you think we laid you off becauseof your union activities?" Price answered, "Well, Ray-mond, to tell you the truth, yes, I do." Jeffries replied,"Well, I never would believe that in my life."2 Pricecredibly testified that Respondents' vice president, EdJeffries, then came charging out of his office and said,"You what?" and Price replied, "Ed, Ray asked me to tellhim the truth, and I told him the truth, and, yes, I dobelieve that I was laid off because of my union activities."Ed Jeffries then said, according to Price's credible anduncontradicted testimony, "Well, I'll be goddamned. Inever would have believed that in my life. If I had knownthat, you never would have been working here this long."Price then turned to the secretary and said, "Barbara, I cansee I better leave at this time," and he left .3William F.Matterswas formerly employed by theRespondents for 5-1/2 years as a pickup and deliverydriver.He left his employment on November 28, 1973,because of a heart attack. At the time of the hearing, hewas unemployed. He was the union observer at the Boardelection held on October 26, 1973. The election results wereinconclusive, three voting for the Union, three against theUnion, with two challenged ballots. The Union filedobjections to Employer's conduct affecting the results ofthe election. Objection 4 of the Union's objections recitedthat the Employer prominently displayed a rifle on the dayof the election in the area selected for balloting, therebythreatening and coercing employees in the exercise of theirvote. The Board Regional Director overruled this Objec-tion 4, finding that this gun was an antique, 1895 octagon-barreledWinchester rifle, which Raymond Jeffries storedin the corner of his office and was being retained assecurity for a debt, and the gun would be returned to thecustomeronce payment is made by him.Employee Matters testified that about 2 weeks after theelection,and presumably after the Respondent hadreceived a copy of the Union's Objection to Election, EdJeffries approachedMatters, according to Matters' credi-ble testimony, and told him "that he thought the Unionwas putting pressure on him about the guns in the buildingand he asked me if I saw any guns around the votingbooth."Matters replied that he hadn't seen any gunsaround the voting booth. Matters said that the only gun hesaw wasthe gun in the office where the ballots werecounted.Matters testified further that Ed Jeffries men-tioned that he had won the election and "he wants us all topull together with him and Ray for the Company to makemoney again, and if this didn't happen, he would have todo something about it." Matters replied, "If this meantfiringme,okay." Jeffries then said, according to Matters'testimony, "We haven't forgotten what you did for the2Mr. Ray Jeffries testified that when he asked Price,"Do you reallythink that I lard you off because I thoughtyou were involved in unionactivities,"Price answered,"Raymond, I really do,"but also said, "I hateUmons."3Thecharge alleging that Price's layoff violated Section 8(aX3) of theAct was dismissed by the Region21 on November 20, 1973,and thedismissal upheld on appeal on December18, 1973. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany." According to Matters' uncontradicted testimo-ny, Jeffries told him that he was willing to spend$20,000 tokeep the Union out.Calledas a witness for the Respondent,Ed Jeffriestestified that he received a letter from the National LaborRelationsBoard stating that there was a gun on thepremises.Because Matters had acted as the union observerat the election,he approached Matters at his work placeand told him he had received a letter and wanted to knowifMatters had seen a gun in the voting area.According toJeffries' credible testimony,Matters replied, "No, I didnot, and I will swear to that, Ed."A.The Objectionsto the ElectionA hearing was ordered on the Union's Objections 1 and3 to employer conduct affectingthe results of the election.The objectionsare asfollows:1.Objection 1The Employer coercivelyinterrogatedemployees con-cerning theirunion activitiesand the unionactivities ofother employees.2.Objection 3The Employer threatened employees with reprisals inconnection with their union activities and sympathies.B.Analysis and ConclusionsI have credited the testimony of former employee RogerPrice concerning his conversations with Respondents' vicepresident,Ed Jeffries,in the Bell Pines Restaurant. I findthat Jeffries'remarks made on that occasion constitutedillegal interrogation concerningthe identityof the unionactivists;and also constituted a threat that there would belayoffs if a union came in,all in violation of Section 8(aXl)of the Act.Ialso find that these coercive remarks weremade after the Union's petition for election had been filedon August14, 1973.This fact was established by EdJeffries' remark to Price concerning his knowledge thatthere was a "letter from the Union today or in the last dayor so that the Union wanted to come in,"and Price'stestimony that this conversation in the Bell Pines Restau-rant occurred in mid-August.I find that these remarksmade by Ed Jeffries to Price not only constitute unfairlabor practices in violation of Section 8(a)(1)but alsosupport the Union'sObjections 1 and 3,and are sufficientto overturn the election results.I also find that Ed Jeffries'remark to William F. Matters 2 weeks after the electionthat he was willing to spend$20,000 to keep the Union outcoerced and restrained employees in the exercise of theirSection 7 rights to organize and join unions, and thereforeviolated Section 8(aXl) of the Act. I further find that EdJeffries' remark to Roger Price on September 6, 1973, atthe Respondents'place of business that if he had knownthat Price was active for the Union he "never would havebeen working here this long," violated Section 8(a)(1) of4 In the event no exceptionsare filed asprovided by Sec. 102.46 of theRulesand Regulations of the National LaborRelations Board,the findings,conclusions, and recommended Order hereinshall,asprovided in Sec.the Act. Although Price was in a layoff status at the time,he nevertheless was entitled to the protection of Section 7of the Act as any employee.See, e.g.,PhelpsDodgeCorporation v.N.LR.B.,313U.S. 177 (1941). Section8(a)(1) conducta fortioriis conduct which interferes withthe election.Dal-Tex Optical,137 NLRB 1782, 1786-87(1962).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in section III,above,occurring in connection with the operations of theRespondents described in section I, above,have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged incertain unfair labor practices in violation of Section 8(aXl)of the Act,I shall recommendthatthe Respondents ceaseand desist therefrom and from in any other mannerinfringing upon its employees'Section 7 rights, and that ittake certain affirmative action designed to effectuate thepolicies of the Act.Upon the basis of the above findings of fact and uponthe entire records in the case,Ireach the following:CONCLUSIONS OF LAW1.The Respondents are an employer engaged incommerce within the meaning of Section2(6) and (7) ofthe Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.By interrogating employees concerningthe identityof union activistsand bythreatening employees withlayoffs and other reprisals in connection with their unionactivities and bythreatening to spend large sums of moneyto prevent unionization, the Respondents have interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed them in Section7 of the Act and havethereby engaged in,and are engaging in, unfair laborpractices within the meaning of Section 8(aXl) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section10(c) of theAct, Ihereby issue the.following recommended:ORDER4Respondents, their officers,agents, successors, andassigns shall:1.Cease and desistfrom coercivelyinterrogatingemployeesconcerningunion activities or the identity ofunion activists,or threateninglayoffs or other reprisalsagainst employees who engageinunion activities, or102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. JEFFRIESTRUCK PARTS AND EQUIPMENT, INC.threatening to expend large sums of money to preventunionization of their employees.2.Take the following affirmative action to effectuatethe policiesof the Act:(a) Post at their plant in Bell, California,copies of theattached notice marked"Appendix." s Copies ofthe noticeon forms providedby theRegional Director for Region 21,after being duly signedby theRespondents, shall be postedby theRespondents immediately upon receipt thereof andbe maintained by them for 60 consecutivedaysthereafterin conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondents to insure that said notices arenot altered,defaced,or coveredby any othermaterial.(b)NotifytheRegionalDirector for Region 21, inwriting,within 20 days from the date of this Order, whatsteps the Respondents have takento complyherewith.(c) The October 26, 1973,election shall be set aside and anew election held at such time in the future within thesound discretion of the Regional Director.5 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board.""APPENDIX153NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees with respectto their union activities or the identity of unionactivists, or threaten layoffs or other reprisals againstemployees for engaging in union activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rightsto self-organization,to form, join, orassistTeamstersAutomotiveWorkers Local 495,International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, or any labororganization, to bargain collectively through represent-atives of their own choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities, except to theextent that such right is affected by the proviso toSection 8(a)(3) ofthe Act.JEFFRIESTRUCK PARTS ANDEQUIPMENT, INC.; ANDROADWAY EQUIPMENTSALES, INC.